DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-9 and 21-30 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-9, the closet prior art references of record failed to teach or suggest wherein the load control device is further configured to: receive the configuration data via the first wireless communication protocol of the first wireless communication network from the wireless communication device; configure the load control device according to the configuration data ; subsequently receive the second wireless communication protocol is different than the first wireless communication protocol, and wherein the control instructions are configured to control the at least one electrical load; and control the at least one electrical load via the controllably conductive device based on the control instructions received via the second wireless communication protocol and the configuration of the load control device according to the configuration data 
Regarding claims 21-29, the closest prior art references of record failed to teach or suggest a controller configured to: receive, via the at least one wireless communication module using the first wireless communication protocol of the first wireless communication network, configuration data from a wireless communication device; configure the load control device according to the configuration data; receive, via the at least one wireless communication module using the second wireless communication protocol of the second wireless communication network, control instructions configured to control the at least one electrical load via the controllably conductive device; and control the at least one electrical load via the controllably conductive device based on the control instructions received via the second wireless communication protocol and the configuration of the load control device according to the configuration data received via the first wireless communication protocol. In combination with other limitations recited in the claimed invention. 
Regarding claim 30, the closest prior art references of record failed to teach or suggest a controller configured to: receive, via the at least one wireless communication module using the first wireless communication protocol of the first wireless communication network, configuration data from a wireless communication device; configure the load control device according to the configuration data; receive, via the at least one wireless communication module using the second wireless communication protocol of the second wireless communication network, control instructions configured to control the at least one electrical load via the controllably conductive device; and control the at least one electrical load via the controllably conductive device based on the control instructions received via the second wireless communication protocol and the configuration of the load control device according to the configuration data received via the first wireless communication protocol. In combination with other limitations recited in the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725.  The examiner can normally be reached on M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        6/4/22



      /REXFORD N BARNIE/      Supervisory Patent Examiner, Art Unit 2836